Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for damages on account of an automobile collision between claimant and an automobile, the property and under the direction of the Dixon State Hospital. The claim is for the sum of $30.00 for injury to claimant’s car, and, according to a letter filed by the managing officer of the Dixon Státe Hospital, the claimant should be reimbursed for the price of a new fender and labor in placing it." Therefore the court recommends that the claimant be allowed the sum of $30.00.